Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-14, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20070279852 A1) in view of Jin et al. (US 20130002133 A1).
Re claim 1: Daniel discloses an electronic device (wristband device 1 in figs 1a-1c) comprising: 
a support (flat flexible strap 2 + docking nodes 4 + locking clasp 3 in fig 1c) that includes a first curved surface (see curved flexible strap 2 in fig 1a) and a flat surface (docking node 4 that connects to display unit 11 in fig 1c) adjacent to the first curved surface in a first direction (see fig 1c); and 

wherein the top surface has a larger surface area than the first side surface (see fig A), wherein the top surface includes a first display region (i.e., screen of 11), wherein the first side surface includes a second curved surface (see fig A; herein, “first side surface” is curved), wherein the second direction is perpendicular to the first direction (see fig A), and wherein a total width of the top surface and the first side surface in the second direction is larger than a width of the flat surface of the support in the second direction (see figs 1a-1c).
Daniel fails to disclose that the first side surface includes a second display region, wherein the first display region and the second display region are continuously provided in the second direction through the one side of the top surface, the second display region reaching the flat surface of the support, wherein an end portion of the second display region is in contact with the flat surface of the support, and wherein a total width of the first display region and the second display region in the second direction is larger than a width of the flat surface of the support in the second direction. 

    PNG
    media_image1.png
    778
    1165
    media_image1.png
    Greyscale


 Jin discloses a display portion (flexible display panel 100-1 in figs 9-10) having a top surface (flat display region D1), a first side surface (second display region D2) in contact with one side of the top surface, the top surface includes a first display region (i.e., main screen; paragraph 91); wherein the first side surface has a second curved surface and includes a second display region (i.e., auxiliary screen; paragraph 91), the first display region and the second display region are continuously provided; and wherein a display apparatus is configured to (i.e., functional language) selectively display data on the second display region while stopping display on the first display 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first side surface with a second curved surface having a second display region such that the first display region and the second display region are continuously provided in the second direction in order to increase the size of the entire display region due to the second display region (Jin: see paragraph 107). Accordingly, in the device of Daniel in view of Jin, a total width of the first display region and the second display region in the second direction is larger than a width of the flat surface of the support in the second direction since a width of the top surface in the second direction is larger than a width of the flat surface of the support in the second direction. Moreover, since the first side surface of Daniel reaches the flat surface of the support, the second display region provided on the first side surface would also reach the flat surface of the support.


a support (flat flexible strap 2 + docking nodes 4 + locking clasp 3 in fig 1c) that includes a first curved surface (see curved flexible strap 2 in fig 1a) and a flat surface (docking node 4 that connects to display unit 11 in fig 1c) adjacent to the first curved surface in a first direction (see figs 1c, A); and 
a display portion (display unit 11 in fig 1b) that includes a top surface (see fig A) overlapping with the flat surface (4) of the support, a first side surface (see fig A) in contact with a first side of the top surface, the first side surface reaching the flat surface (4) of the support (see figs 1a-2b), a second side surface (see fig A) in contact with a second side of the top surface, the second side surface reaching the flat surface (4) of the support (see figs 1a-2b), and a rear surface (see fig A; i.e., bottom surface of display unit 11 that is mounted on docking node 4) in contact with one side of the first side surface and facing the top surface, the rear surface is in contact with the flat surface of the support (herein, bottom/rear surface of display unit 11 is mounted on docking node 4), wherein the display portion is over the support, 
wherein the top surface has a larger surface area than the first side surface and the second side surface (see fig A), wherein the top surface includes a first display region (i.e., screen of 11), wherein the first side surface includes a second curved surface (see fig A; herein, “first side surface” is curved) in a second direction (see fig A), wherein the second side surface includes a third curved surface (see fig A; herein, “second side surface” is curved) in the first direction, wherein a total width of the top surface and the first side surface in the second direction is larger than a width of the flat 
Daniel fails to disclose that the first side surface includes a second display region, the second side surface includes a third display region, wherein a total width of the first display region and the second display region in a second direction is larger than a width of the flat surface of the support in the second direction, wherein the first display region and the second display region are continuously provided in the second direction through the first side of the top surface, the second display region reaching the flat surface of the support, wherein the first display region and the third display region are continuously provided in the first direction through the second side of the top surface, the third display region reaching the flat surface of the support. Daniel further fails to disclose that the electronic device is configured to selectively display data on at least one of the second display region and the third display region while stopping display on the first display region during a period in a standby time of the electronic device.
Jin discloses a display portion (flexible display panel 100-1 in figs 9-10) having a top surface (flat display region D1), a side surface (second display region D2 at a right side of the flat display region D1) in contact with one side of the top surface, the top surface includes a first display region (i.e., main screen; paragraph 91); wherein the side surface has a curved surface and includes a second display region (i.e., auxiliary screen; paragraph 91), the first display region and the second display region are continuously provided. Also, a display apparatus of Jin is configured to (i.e., functional language) selectively display data on the second display region while stopping display on the first display region during a period in a standby time of the display apparatus 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the first side surface with the second curved surface having a second display region, and the second side surface with the third curved surface having a third display region such that the first display region and the second display region are continuously provided in the second direction, and the first display region and the third display region are continuously provided in the first direction in order to increase the size of the entire display region due to the second and third display regions (Jin: see paragraphs 107 and 111). The examiner further notes that duplication of parts (i.e., providing second and third display regions on curved side surfaces of the display portion) is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced. Accordingly, in the device of Daniel in view of Jin, a total width of the first display region and the second display region in the second direction is larger than a width of the flat surface of the support in the second direction since a width of the top 
Re claim 5: Daniel in view of Jin discloses the electronic device, wherein the first side surface includes a part of a side surface of a cylinder or an elliptical cylinder (Daniel: see fig A). The examiner further notes that change in shape is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 6: Daniel in view of Jin discloses the electronic device, wherein the first side surface includes a part of a side surface of a cylinder or an elliptical cylinder (Daniel: see fig A). The examiner further notes that change in shape is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 7: Daniel in view of Jin discloses the electronic device, wherein the support has a shape along a cylindrical object (Daniel: i.e., user’s wrist).  
Re claim 8: Daniel in view of Jin discloses the electronic device, wherein the support has a shape along a cylindrical object (Daniel: i.e., user’s wrist).  
Re claim 9: Daniel in view of Jin discloses the electronic device, wherein the electronic device (Daniel: wristband device 1 in figs 1a-1c) is configured to be worn such that the support is in contact with an arm of a human.  

Re claim 11: Daniel in view of Jin discloses the electronic device, wherein the display portion (Daniel: display unit 11 in fig 1b) includes a touch sensor on the top surface (Daniel: see paragraph 57, lines 10-12; herein, screen of the display module 11 can be touch sensitive).  
Re claim 12: Daniel in view of Jin discloses the electronic device, wherein the display portion (Daniel: display unit 11 in fig 1b) includes a touch sensor on the top surface (Daniel: see paragraph 57, lines 10-12; herein, screen of the display module 11 can be touch sensitive).  
Re claim 13: Daniel in view of Jin discloses the electronic device, wherein the second display region is configured to be (i.e., functional language) used as lighting.  
Re claim 14: Daniel in view of Jin discloses the electronic device, wherein at least one of the second display region and the third display region is configured to be (i.e., functional language) used as lighting.  
Re claim 17: Daniel in view of Jin discloses the electronic device, wherein a width of the first curved surface of the support (Daniel: flat flexible strap 2 in fig 1a) in the second direction (Daniel: see fig A) is the same as the width of the flat surface of the support (Daniel: docking node 4 that connects to display unit 11 in fig 1c) in the second direction.  (The examiner herein notes that change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced).

Re claim 21: Daniel in view of Jin discloses the electronic device, comprising a flexible printed circuit electrically connected to the display portion between the rear surface and the top surface (Jin: see fig 8 and paragraphs 85-87).
Re claim 22: Daniel in view of Jin discloses the electronic device, comprising a flexible printed circuit electrically connected to the display portion between the rear surface and the top surface (Jin: see fig 8 and paragraphs 85-87).
5.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20070279852 A1) modified by Jin et al. (US 20130002133 A1) and further in view of Huang et al. (US 20120244408 A1).
Re claim 15: Daniel in view of Jin discloses the electronic device.
Daniel in view of Jin fails to disclose the electronic device comprising a storage battery having flexibility in the support along with the first curved surface.
Huang discloses a wearable electronic device comprising a storage battery having flexibility (13 in fig 2; paragraph 19).

Re claim 16: Daniel in view of Jin discloses the electronic device.
Daniel in view of Jin fails to disclose the electronic device comprising a storage battery having flexibility in the support along with the first curved surface.
Huang discloses a wearable electronic device comprising a storage battery having flexibility (13 in fig 2; paragraph 19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a storage battery having flexibility in the support in order to provide power to the electronic device.
Response to Arguments
6.	Applicant's arguments filed on 2/25/2021 have been fully considered but they are not persuasive. 
With respect to the applicants’ arguments that the rejection concedes that Daniel does not disclose an end portion of the second display region in contact with the flat surface of the support, the examiner herein notes that in the device of Daniel, the first side surface (see fig A) reaches the flat surface (4) of the support (see figs 2a-2b). Accordingly, by modifying the display portion of Daniel using the teaching of Jin, the first side surface of Daniel is provided with a second display region such that the first display region and the second display region are continuously provided in the second direction. Herein, in the device of Daniel in view of Jin, since the first side surface of Daniel 
With respect to the applicants’ arguments that Daniel and Jin fail to describe or suggest that the display portion includes a rear surface in contact with one side of the first side surface and facing the top surface, where this rear surface is in contact with the flat surface of the support, the examiner respectfully disagrees. In the device of Daniel, a rear surface (see fig A; i.e., bottom surface of display unit 11 that is mounted on docking node 4) of the display portion is in contact with one side of the first side surface (see fig A) and facing the top surface (see fig A), wherein the rear surface is in contact with the flat surface of the support (herein, bottom/rear surface of display unit 11 is mounted on docking node 4).
Therefore, the arguments remain non-persuasive and the rejection remains unchanged.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIDHI THAKER/           Primary Examiner, Art Unit 2835